UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1432


MR CRESCENT CITY, LLC; MCCRARY CRESCENT CITY, LLC; MICHAEL
C. MCCRARY,

                Plaintiffs - Appellees,

          v.

TJ BISCAYNE HOLDINGS LLC; MARKET        STREET   PROPERTIES   PALM
BEACH, LLC; STUART C. FISHER,

                Defendants – Appellants,

          and

EDWARD V. GIANNASCA, II; GIANNASCA CRESCENT            CITY   LLC,
CRESCENT CITY ESTATES, LLC; TAMARA J. FISHER,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:11-cv-01039-MJG)


Submitted:   March 21, 2013                 Decided:   March 28, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.
Stuart C. Neil Fisher, Appellant Pro Se.       Kenneth B. Frank,
MURPHY, FALCON & MURPHY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Stuart      C.    Neil     Fisher      appeals       the    district       court’s

order affirming the bankruptcy court’s order finding Fisher and

several of his codefendants in the bankruptcy suit jointly and

severally responsible for $181,221.73 in costs and attorneys’

fees, which it awarded to the parties who opposed the attempt by

Fisher and his codefendants to remove a Maryland state court

action to the bankruptcy court.

              We have reviewed the record and find no reversible

error.        Accordingly,         we   affirm       the    judgment      of    the     district

court    as    it    pertains      to    Fisher.           See    TJ   Biscayne        Holdings,

LLC v. MR Crescent City, LLC, No. 1:11-cv-01039-MJG (D. Md. Mar.

2,   2012).          Because       Fisher’s         fellow       appellants      TJ    Biscayne

Holdings LLC and Market Street Properties Palm Beach, LLC are

not represented by an attorney in this court, we dismiss their

appeals       of    the     district         court’s       order.         See    Rowland      v.

California Men’s Colony, 506 U.S. 194, 201-02 (1993) (“It has

been the law for the better part of two centuries . . . that a

corporation         may   appear        in    the    federal       courts       only    through

licensed counsel.”); United States v. Hagerman, 545 F.3d 579,

581-82    (7th       Cir.      2008)     (LLCs,       like       corporations,         are   not

permitted to proceed pro se).

              We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented         in    the     materials

                                                3
before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4